 


 HR 3979 ENR: Keep America’s Refuges Operational Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



™IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen
H. R. 3979 
 
AN ACT
To amend the Fish and Wildlife Act of 1956 to reauthorize the volunteer services, community partnership, and refuge education programs of the National Wildlife Refuge System, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Keep America’s Refuges Operational Act. 2.Reauthorization of National Wildlife Refuge System volunteer services, community partnership, and refuge education programsSection 7 of the Fish and Wildlife Act of 1956 (16 U.S.C. 742f) is amended in subsection (g), by striking 2011 through 2014 and inserting 2018 through 2022. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
